Citation Nr: 0527287	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-01 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a low back injury.

2.  Entitlement to an increased (compensable) rating for a 
laceration scar of the right index finger.

3.  Entitlement to an increased rating from an original grant 
of service connection for post traumatic stress disorder 
(PTSD), rated as 70 disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Veteran, B.K., and I.M.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for PTSD, continued a noncompensable rating for 
the veteran's index finger scar and which determined that new 
and material evidence had not been submitted to warrant 
reopening the veteran's claim of entitlement to service 
connection for a low back injury. 

The veteran perfected an appeal as to entitlement to service 
connection for  PTSD with a Substantive Appeal received in 
January 2003.  Thereafter, entitlement to service connection 
for PTSD was established and evaluated as 70 percent 
disabling pursuant to an October 2003 rating decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement (NOD) 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  


In a Statement of an Accredited Representative dated in 
September 2004, the veteran expressed disagreement as to the 
assigned disability evaluation for PTSD, and the record 
indicates that such statement was received by the RO.  He 
also testified as to the claim before a July 2005 
videoconference hearing.  Because the statement of his 
representative constitutes a notice of disagreement, 
jurisdiction over the claim is vested in the Board.  A 
Statement of the Case has not been issued as to the 
disability rating for PTSD.  Accordingly, the matter is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC for disposition as appropriate.  Manlincon 
v. West, 12 Vet App 238 (1999) and is addressed in the REMAND 
portion of the decision below. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  In a decision dated in April 1949, the RO denied the 
veteran entitlement to service connection for residuals of a 
back injury, and the veteran did not appeal the denial.

3.  That evidence associated with the claims file subsequent 
to the April 1949 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.   

4.  The veteran's service connected scar of the right index 
was not appreciated on examination.




CONCLUSIONS OF LAW

1.  The April 1949 RO decision which denied entitlement to 
service connection for a back condition is final, and new and 
material evidence to reopen the claim has not been submitted.  
38 U.S.C.A. §§  5108, 7105 (West 2002). 

2.  The schedular criteria for a compensable rating for 
residuals of a laceration scar on the right index finger have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7801 to 7805 (prior to and from 
August 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: VA 's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim(s), the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  It was also held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

The Board also notes that the VCAA letter of September 2004 
was sent to the veteran after to the RO's May 2002 decision 
that is the basis for this appeal.  As noted in Pelegrini II, 
the plain language of 38 U.S.C.A. § 5103(a) requires that 
this notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision. As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration. 
See 38 C.F.R. § 20.1104.  There is no "adverse determination" 
for the veteran to overcome. Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See, e.g., 38 C.F.R. § 20.1102; Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the September 2004 letter 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the veteran was sent a "duty to 
assist" letters in January 2001, which specifically requested 
him to provide evidence in support of his claims.  In 
addition, the September 2004 letter was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of this letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice. 

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim(s).  
See 38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. § 
5103A (a),(b) and (c).  VA has also conducted necessary 
medical inquiry in an effort to substantiate the claims.  38 
U.S.C.A. § 5103A (d).  The veteran was afforded a series of 
VA medical examinations in conducted by a physician who 
reviewed the veteran's claims folder and rendered pertinent 
opinions as to the severity of the scar disorder on appeal.  
Further opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review. 

New and Material Evidence

In an unappealed rating determination from April 1949, the RO 
denied entitlement to service connection for a back 
condition, as the evidence failed to demonstrate a back 
injury in service or any pertinent abnormality on separation.  
A December 1948 examination reported a diagnosis of backache 
without physical findings.  The RO concluded that the then 
manifested back condition was unrelated to military service.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105. 

When a claim has been denied and the decision becomes final, 
new and material evidence must be submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

Under 38 C.F.R. § 3.156 as it stood prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered. It is material when it is relevant and probative, 
and is so significant that it must be considered in order to 
fairly evaluate the merits of a claim.  38 C.F.R. § 3.156.

The change to 38 C.F.R. § 3.156(a) promulgated at 66 Fed. 
Reg. 45620 et seq. (August 29, 2001) does not apply to this 
claim, as the change applies only to claims to reopen 
received on or after August 29, 2001; whereas, the current 
claim was received in November 2000.  Id.

If new and material evidence has not been received, the claim 
may not be reopened, and the evidence is not weighed again on 
the merits.  Manio, 1 Vet. App. At 146.

Additional medical evidence has been associated with the 
claims file since it was previously decided.  However, such 
evidence supports that the veteran's back complaints result 
from incidents after service rather than from service or a 
service connected disablement.  For example, the veteran 
injured his back in 1968 and underwent a lumbar fusion.  More 
recent VA treatment records report chronic back pain but do 
not suggest a basis for the award of benefits.  It bears note 
that one record from April 1995 records the veteran's own 
reported history of his having injured his back during a 
landing at Iwo Jima.  However, the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Grover v. West, 12 
Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in 1948, the claim was 
denied because the evidence did not demonstrate an 
association between the claimed disability and service.  The 
evidence recently submitted still fails to competently 
demonstrate an association between the veteran's back 
disorder and military service. 

The evidence does not directly bear upon the specific matters 
under consideration - ascertaining the etiology of the 
disorder in question.  Based on the foregoing, the Board 
concludes that, inasmuch as no new and material evidence has 
been presented to reopen the previously disallowed claims, 
the prior decision remains final.  Accordingly, the benefit 
sought on appeal must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1. 

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
2002.  The recent examination is also relevant and adequate.  
See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the veteran 
prevails in either event.  However, if the weight of the 
evidence is against the veteran's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

During the pendency of the veteran's claim and appeal, the 
regulations for the evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).  When regulations are changed, as in the 
instant case, during the course of the veteran's claim, the 
criteria that are to the advantage of the veteran should be 
applied.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).  However, the veteran is not entitled 
to consideration of the amended regulations prior to their 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:  Diagnostic Code 7801 pertaining to scars, other 
than head, face, or neck, that are deep or that cause limited 
motion:  Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  Diagnostic Code 
7802 pertaining to scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion:  
Area or areas of 144 square inches (929 sq. cm.) or greater 
warrant a 10 percent rating.  Diagnostic Code 7803, scars, 
superficial, unstable warrant a 10 percent rating.  
Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.  Diagnostic Code 
7805, scars, other, will be rated based on limitation of 
function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft 
tissue damage.

(3) A superficial scar is one not associated with 
underlying soft tissue damage.

(4) An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar 
on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. 
(See § 4.68 of this part on the amputation rule.)

Under the old rating criteria, a 10 percent evaluation may be 
assigned for superficial scars which are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118; Diagnostic Code 
7803 (prior to August 30, 2002).  A 10 percent evaluation may 
be assigned for superficial scars which are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118; 
Diagnostic Code 7804 (prior to August 30, 2002).  Other scars 
are rated on limitation on function of part affected.  38 
C.F.R. § 4.118; Diagnostic Code 7805 (prior to August 30, 
2002).  Diagnostic Codes 7801 and 7802 were used for 
evaluation of scars resulting from burns (not at issue here). 

Service medical records reflect the veteran sustained a 2 
inch laceration, which was closed with two dermal sutures, 
and located at the base of the index finger.  Service 
connection for a status post laceration of the right index 
finger knee was established effective from November 1948, and 
a 0 percent (noncompensable) rating was assigned for the 
disability under Diagnostic Code 7805, which rating has been 
continued and confirmed until the present time.  The Board 
notes that the veteran's right index finger was amputated 
some years after service, and entitlement to service 
connection is not established for that disablement. 

Under both the "old" and the "new" criteria codified at DC 
7805, scars are rated upon the limitation of function of the 
part affected.  Review of the objective clinical evidence of 
record reveals no evidence that the service-connected 
scarring, described most recently by the reports from the 
December 2002, warrants or approximates a compensable 
evaluation.  In fact, it was actually reported "no such scar 
present".  The Board finds the objective clinical evidence 
of record in this regard to be of greater probative value 
than that represented by the unsupported assertions of the 
veteran alleging an increased disability associated with the 
service-connected scarring. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call"). 


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a low back injury, the appeal is denied. 

Entitlement to increased (compensable) evaluation for 
residuals of a laceration of the right index finger is 
denied. 


REMAND

As noted above, the veteran has expressed disagreement with 
the initially assigned disability rating for PTSD.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain copies of any VA 
mental disorders examination.  
Thereafter, the RO should readjudicate 
the issue of entitlement to an increased 
rating from an original grant of service 
connection for post traumatic stress 
disorder (PTSD), currently rated as 70 
disabling, with due consideration of all 
evidence, including the July 2005 
videoconference hearing.  The RO's 
attention is also called to Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Holding that once a veteran 
submits evidence of a medical disability 
and submits a claim for an increased 
disability rating with evidence of 
unemployability, VA must consider a claim 
for a total rating based on individual 
unemployability).  

2.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a statement of the case, and 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review, if in 
order.  However, the issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


